NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                               Nos. 09-3868 & 09-4229
                                    ___________

                           OLADIMEJI A. BAMIGBADE,
                                              Appellant

                                          v.

        STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY;
                           JOHN CODICHINI
                 ____________________________________

                   On Appeal from the United States District Court
                           for the District of New Jersey
                            D.C. Civ. No. 09-cv-00528
                          (Honorable Peter G. Sheridan)
                    ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 August 6, 2010
            Before: SCIRICA, JORDAN and VANASKIE, Circuit Judges.

                               (Filed: August 9, 2010)
                                     _________

                             OPINION OF THE COURT
                                   _________

PER CURIAM.

      Oladimeji Bamigbade appeals pro se from the orders of the District Court

dismissing his claims against State Farm Mutual Automobile Insurance Company and
John Codichini as time-barred by the statute of limitations and denying his motion for

reconsideration. For the reasons that follow, we will affirm both orders.

                                              I.

       On April 3, 2005, a motor vehicle accident occurred in New Jersey between

Bamigbade and Defendant Codichini. Codichini is insured by Defendant State Farm

Mutual Insurance Company (“State Farm”). Codichini is a resident of Pennsylvania, and

Bamigbade has addresses in New York and New Jersey; State Farm does business in all

three states. On March 11, 2008, Bamigbade filed a complaint against Defendants in the

United States District Court for the Eastern District of New York. The complaint was

dismissed without prejudice based on improper venue.

       On February 5, 2009, Bamigbade filed a complaint against Defendants in the

United States District Court for the District of New Jersey. He brought claims against

Codichini for negligence and reckless endangerment “as a proximate result” of the April

2005 accident, and he sought compensatory damages against State Farm pursuant to an

“Insured Policy” that he claims entitled him to $500,000.00. The complaint also included

a demand for punitive damages. Bamigbade filed a motion for a default judgment, and

Defendants filed a motion to dismiss or in the alternative for a more specific statement.

On August 12, 2009, the District Court heard oral argument.1 By order entered August


   1
    Only Defendants were present at the oral argument. On June 29, 2009, Bamigbade
filed a letter to the District Court, stating that he waived his right to be present at the
argument.

                                              2
12, 2009, the District Court dismissed Bamigbade’s claims against Defendants as time

barred by the New Jersey statute of limitations, N.J. Stat. Ann. § 2A:14-2. The court

denied as moot Defendants’ motion to dismiss and Bamigbade’s motion for default

judgment. Bamigbade moved for reconsideration, which the court denied. Bamigbade

now appeals from the District Court’s orders.

                                             II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. In

determining whether a district court properly dismissed a complaint under Fed. R. Civ. P.

12(b)(6), this Court must “accept all factual allegations as true, construe the complaint in

the light most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. County of

Allegheny, 515 F.3d 224, 233 (3d Cir. 2008). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937,

1949 (2009). The assumption of truth does not apply, however, to legal conclusions

couched as factual allegations or to “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements.” Id.

       We agree with the District Court’s analysis regarding the timeliness of

Bamigbade’s claims. A complaint may properly be dismissed for failure to state a claim

on statute of limitations grounds if the untimeliness of the complaint is apparent on its



                                              3
face. See Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1384 n.1 (3d Cir.

1994). Because the accident occurred in New Jersey, the applicable statute of limitations

is that governing personal injury claims in New Jersey. Fu v. Fu, 733 A.2d 1133, 1152

(N.J. 1999). Therefore, Bamigbade had two years from the time his cause of action

accrued to file his complaint. See N.J. Stat. Ann. § 2A:14-2. Bamigbade’s complaint

alleges that his claims against the Defendants arose out of an accident that occurred on

April 3, 2005. However, he did not file a complaint until March 11, 2008, at the earliest.

Bamigbade’s reliance on a contract claim against State Farm (subject to a six-year statute

of limitations period, see N.J. Stat. Ann. § 2A:14-1) is misplaced, as he never entered into

any insurance policy or contract with State Farm. Accordingly, Bamigbade’s claims are

untimely, and the District Court properly dismissed his amended complaint on that basis.

                                            III.

       For the foregoing reasons, we will affirm the orders of the District Court

dismissing Bamigbade’s complaint and denying his motion for reconsideration.

Bamigbade’s motion to overturn or reverse the District Court order is denied.

Bamigbade’s motion to expedite the appeal is denied as moot.




                                             4